Citation Nr: 1743954	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  15-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee degenerative joint disease, severe with medial meniscal tear, and right knee degenerative joint disease, mild (claimed as bilateral knee pain) (bilateral knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a bilateral knee disability.

Although the Veteran requested a local hearing at a RO, the Veteran cancelled his scheduled, March 2017 Travel Board Hearing and requested that his appeal be adjudicated.  Accordingly, the hearing request is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

In an August 2017 Appellate Brief, the Veteran, through his representative, asserts that the onset of his knee pains began while he was on a ship in the Coast Guard, and that his service treatment records reflects a documented report of nonspecific swollen or painful joints.

In a May 2012 VA examination for his bilateral knee conditions, a VA examiner diagnosed the Veteran with left knee severe degenerative joint disease, severe meniscal tear; and right knee degenerative joint disease, mild.  The VA examiner opined that it is less likely as not that the Veteran's bilateral degenerative joint disease of the knee was caused by, a result of, or worsened beyond natural progression due to military service.  The basis of the VA examiner's rationale was that the Veteran's medical records were silent for diagnosis and treatment of left or right knee conditions.  Further, while the VA examiner explained that osteoarthritis results from a complex interplay of multiple factors, including joint integrity, genetics, local inflammation, and mechanical forces, and cellular and biochemical processes and that for the majority of patients, osteoarthritis is linked to one or more factors, such as aging, occupation, trauma, and repetitive, small insults overtime, the examiner was not specific as to how these factors played in role in the Veteran's circumstances.  Thus, the Board finds that the VA examiner did not provide an adequate rationale to support her opinion.

Here, the VA examiner's opinion was based on the absence of a diagnosis or treatment for left and/or right knee conditions, and she did not consider the Veteran's lay statements about documented joint pains contained in his December 1969 Report of Medical History, on separation, which, as he indicated, was not listed in his January 1966 Report of Medical History, on enlistment.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (A VA examination is inadequate where the VA examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the service treatment records to provide a negative opinion).  While the Board acknowledges that the VA examiner indicated that the Veteran's December 1969 physical examination was negative for reported "swollen and painful joints", this is distinct from the December 1969 Report of Medical History that the Veteran was referring to in his lay statements.  

Therefore, based on the foregoing, a new VA examination is warranted to assess the etiology of the Veteran's bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA examination to determine the nature and etiology of his bilateral knee disability.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner should provide the following:  

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral knee disability is related to the Veteran's time in service.

b.  In providing this opinion, the VA examiner must discuss the Veteran's documented medical history and assertions, including the December 1969 Report of Medical History, which documents joint pains."

c.  The VA examiner must also consider other competent lay statements from the Veteran regarding the onset and continuity of symptomatology.

d.  If it is determined that there is another likely etiology for any left and/or right knee disability found, that should be stated and a detailed explanation should be clearly set forth.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  In providing the above opinion, the examiner is requested to reconcile his or her opinion with that of the opinion provided in May 2012.  

2.  After ensuring that the above-mentioned actions have been undertaken, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




